Citation Nr: 1506448	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for left knee patellofemoral syndrome.

2. Entitlement to an increased disability rating in excess of 20 percent for right shoulder strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1991 to June 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO in Columbia, South Carolina.

In July 2010, the Veteran withdrew his prior request for a Board hearing.

In January 2015, the Veteran's representative waived RO consideration of evidence that had been developed and added to the claims file after the case was certified to the Board.  Moreover, in January 2015, the Veteran's representative submitted additional evidence directly to the Board on the Veteran's behalf, consisting of VA treatment records.  Again, RO consideration of this evidence was waived. 

In December 2011, the Veteran filed a claim for service connection for right knee arthritis.  This is REFERRED to the RO for appropriate action. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Review of the record does not indicate that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In fact, an April 2014 private treatment record noted the Veteran was employed and the Veteran stated in a September 2014 VA Disability Benefits Questionnaire (DBQ) examination that he had trouble getting into work vehicles.  Thus, the Board finds that Rice is inapplicable in this case.

The issue of entitlement to a disability rating in excess of 20 percent for right shoulder strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left knee patellofemoral syndrome has been manifested by subjective complaints of pain and objective evidence of limited flexion, at most, to 100 degrees. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome are not met for any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A December 2008 letter informed him of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's left knee disability in December 2008, September 2010, September 2012 addendum, and September 2014 VA DBQ examination and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is seeking an increased disability rating for left knee patellofemoral syndrome.  He generally contends that the disability is worse than is reflected by the current rating. 

Service connection was granted for a left knee disability in a March 1999 rating decision.  A noncompensable rating was assigned under Diagnostic Code 5260, effective December 31, 1998.  Diagnostic Code 5260 rates on the basis of limitation of flexion of the knee.

In an October 2005 rating decision, effective August 5, 2005, the disability rating was increased to 10 percent.  The Diagnostic Code was changed to 5024-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5024 is the code for tenosynovitis, and instructs the rating specialist to apply the codes for limitation of motion. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

For the reasons set forth below, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for left knee patellofemoral syndrome.   

In regard to limitation of motion, in order to warrant a scheduler evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of either flexion or extension to 30 and 15 degrees, respectively.  VA treatment records and examination reports, namely the December 2008 VA examination, the September 2010 VA examination,  the August 2012 VA examination addendum, and the September 2014 VA DBQ examination, reflect that left knee flexion was limited, at most, to 100 degrees.  See September 2014 VA DBQ examination.  The Veteran also demonstrated full extension of the left knee throughout the appeal period.  See September 2014 VA DBQ examination.  Thus, as flexion and extension of the left knee have not been limited to anywhere near 30 or 15 degrees or less, respectively, any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5260 or 5261.  In addition, as flexion and extension of the left knee have not been shown to have been limited to 45 and 10 degrees even with consideration of painful motion, separate ratings for limitation of flexion and extension of the left knee are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § ss4.40.  Indeed, as noted, even with his complaints of pain, the Veteran had no loss of extension (functional loss).  During his December 2008 VA examination, the Veteran complained of left knee pain that was aggravated with standing and walking on hard surfaces, as well as kneeling.  He reported flare-ups were primarily activity related and varied in severity and duration, but resulted in no functional impairment.  He further complained of some swelling, but no locking.  In an August 2009 statement by the Veteran's private physician, it was noted that the Veteran reported worsening knee pain.  The Veteran reported no swelling of the knees, but complained of his knee giving way with intermittent popping sensation.  The statement noted the Veteran's job entailed a lot of walking and he had become anxious about his decreasing ability to conduct his job on a daily basis.  

Additionally, during a September 2010 VA examination the Veteran reported in terms of daily living, getting up from a squatting position was difficult, as well as prolonged walking, standing, driving, or climbing stairs.  In terms of his occupation, climbing stairs and prolonged walking could cause pain.  He had a knee brace, but said it did not help him in any way.  He reported activity related flare-ups and a pulling sensation in his leg.  He additionally reported infrequent swelling.  It was noted in the September 2012 VA examination addendum that the Veteran had patellofemoral crepitus with range of motion.  Also, during a September 2014 VA DBQ examination, the Veteran reported his knees would lock up and the pain was all day, but worse at night.  He further reported when he stood, his knee clicked and popped.  He reported flare-ups, stating when it happened, it was hard to walk or do anything; also hard to walk up stairs.  The examiner noted while pain could significantly limit functional ability during flare-ups or when used repeatedly over time, limitation due to pain was subjective as reported by the Veteran and there were no objective findings of decreased range of motion as evidenced on the DeLuca exam.  The Board finds that the currently assigned 10 percent rating for his left knee patellofemoral syndrome under Diagnostic Code 5260 properly compensates him for the extent of functional loss resulting from symptoms like painful motion, swelling, and popping. 

Again, the Board emphasizes that the Veteran presented with flexion of the left knee limited, at most, to 100 degrees, which is 55 degrees short of the criteria needed for a higher 20 percent rating for limitation of flexion and he has had full extension.  Thus, the Board finds that the ratings herein upheld and assigned for the service-connected left knee disability are proper considering the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca.

The Board notes that though the Veteran has reported episodes of locking, there is no objective evidence of ankylosis.  Therefore, DC 5256 is not applicable.  Id.

Nor have there been any medical findings of dislocation or removal of the semilunar cartilage of the left knee, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee under Diagnostic Codes 5258, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5258, 5262, 5263 (2014).

Furthermore, the Board has considered the rating criteria under DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  The Board acknowledges the Veteran's subjective reports of occasional instability of the left knee.  See e.g., December 2008 VA examination and September 2010 VA examination.  However, the Board considers the determination as to the existence and severity of left knee recurrent subluxation or lateral instability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay reports of lateral instability of the left knee are also not competent evidence, although the Veteran's observed symptoms may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that he has lateral instability of the left knee is of no probative value.  On the other hand, the medical professionals in this case have the requisite medical expertise to render significantly probative opinions as to the existence of recurrent subluxation and lateral instability of the left knee. 

The Board acknowledges that there is objective evidence of instability of station after repetitive use.  See September 2014 VA DBQ examination.  However, there is no medical evidence to support a finding of lateral instability of the left knee during the rating period on appeal.  See e.g., September 2014 VA DBQ examination (showing there is no anterior, posterior, or medial-lateral instability of the left knee) and September 2010 VA examination (showing there is no objective instability of the left knee).  The Board also acknowledges that in August 2009, the Veteran's private physician noted that the Veteran may have a ligament injury causing weakness and instability.  However, a November 2011 VA treatment record noted a MRI of the Veteran's left knee indicated the Veteran had degenerative changes in the left knee, but the cruciate ligament, collateral ligament, quadriceps tendons, and patellar tendon were normal.  Additionally, the record has been absent of a finding of subluxation of the left knee.  See September 2014 VA DBQ examination.  The Board concludes that the medical evidence does not show objective evidence of a recurrent subluxation or lateral instability of the left knee, a separate rating under DC 5257 is not for application.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.

For the reasons discussed, the Board finds the weight of the evidence demonstrates that a disability rating in excess of 10 percent is not warranted during any portion of the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's main symptoms were complaints of worsening left knee pain, swelling, and popping.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for his staged increased rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

For the entire period, a disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.


REMAND

The Veteran claims in a May 2014 statement that his service-connected right shoulder disability is more severe than what is reflected by the currently assigned 20 percent rating.  The Veteran last underwent a VA examination in September 2010, more than 4 years ago.   

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran's last right shoulder VA examination was in September 2010.  Therefore, under these circumstances, the Board finds that the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's right shoulder disability and associate them with the claims file (or Virtual VA file).

2. Next, the AOJ should schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected right shoulder disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.
 
3. The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


